Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO-97/07092 to Oliver et al. as evidenced by EP-1,918,315 to Barnea et al.
As to claims 1-6, Oliver discloses solid polyisocyanate particles having a particle size distribution of less than 1.5 wherein greater than 98% of the particle sizes falls within the range of 0.3-1.7 mm (See Tables, in particulate table III).  In the examples, Oliver uses polymeric-MDI, which is not a solid at room temperature.  However, Oliver teaches that 1,5-naphthalene diisocyanate is suitable in the process for preparing the solid polyisocyanate particles that have a very small particle size distribution (Pg. 4, line 1).  
	At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute polymeric MDI used in Oliver with 1,5-naphthalene diisocyanate disclosed in Oliver to prepare discloses solid polyisocyanate particles having a particle size distribution of less than 1.5 with a reasonable expectation of success that the substitution would provide the desired particle size distribution of Oliver.  Further, 1,5-naphthalene diisocyanate provides improved properties over MDI as supported by Barnea (0007-0011).  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,541,279 to Gras et al. in view of WO-97/07092 to Oliver et al. as supported by U.S. Patent No. 5,451,376 to Proksa et al.
As to claims 7-10, Gras discloses a process for producing solid polyisocyanates products wherein the final stages of processing a polyisocyanate including 1,5-naphthalene diisocyanate (solid at room temperature) is comminuted into the desired particle size or granular form wherein an array of cooling rolls is used and when combined with comminution allows for dust (undesired oversized particles) to be returned and reincorporated into the product (claim 10).   Gras does not teach the claimed particle size and particle size distribution.  Proksa teaches comminuting polyurethane waste to particle sizes of 2 to 5 mm (2:35) by using a plurality of nozzles in a repeated circulation until the desired particle size is obtained.
Oliver discloses solid polyisocyanate particles having a particle size distribution of less than 1.5 wherein greater than 98% of the particle sizes falls within the range of 0.3-1.7 mm (See Tables, in particulate table III).  Oliver teaches the use of 1,5-naphthalene diisocyanate and the use of the particles in the production of polyisocyanate polyaddition elastomers (5:14-16).
At the time of filing it would have been obvious to a person of ordinary skill in the art to use the process taught in Gras to prepare solid polyisocyanate particles with the claimed particle size and particle size distribution because the low particle size distribution provides improved flowability of the particles that allows for easier and quicker handling for storage or transport (2:13-15).


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over EP-1,918,315 Barnea et al. in view of WO-97/07092 to Oliver et al.
As to claims 11-15, Barnea discloses a batchwise process for preparing NCO-terminated prepolymers from 1,5-naphthalene diisocyanate and high molecular weight polyols wherein the polyol is first added to the reaction mixture followed by the addition of 1,5-naphthalene diisocyanate (inverse prepolymer process).  Barnea discloses processes for preparing cast polyurethane elastomers from the NCO-terminated prepolymers.
Barnea fails to teach preparing the NCO-terminated prepolymers from the bulk material.
Oliver discloses solid polyisocyanate particles having a particle size distribution of less than 1.5 wherein greater than 98% of the particle sizes falls within the range of 0.3-1.7 mm (See Tables, in particulate table III).  Oliver teaches the use of 1,5-naphthalene diisocyanate and the use of the particles in the production of polyisocyanate polyaddition elastomers (5:14-16).
At the time of filing it would have been obvious to a person of ordinary skill in the art to start the process for preparing the NCO-terminated prepolymers of Barnea with the solid polyisocyanate particles having a particle size distribution of less than 1.5 because the low particle size distribution provides improved flowability of the particles that allows for easier and quicker handling for storage or transport (2:13-15).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763